Citation Nr: 0030436	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain with left leg cramping, currently evaluated at 20 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from March 1985 to March 1994 
with a prior period of unverified service.

By rating decision in August 1994, service connection was 
granted for mechanical low back pain with left leg cramping.  
In July 1997, the veteran filed a claim for an increased 
rating for a back disability.  This appeal arises from the 
January 1998 rating decision from the Pittsburgh, 
Pennsylvania Regional Office (RO) that continued the 
evaluation of the veteran's service connected mechanical low 
back pain with left leg cramping at 20 percent.  A Notice of 
Disagreement was filed in March 1998 and a Statement of the 
Case was issued in April 1998.  A substantive appeal was 
filed in October 1998 with no hearing requested. 

This case was remanded in August 1999 for further 
development.  The case was thereafter returned to the Board.


REMAND

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

In reviewing the evidence in the claims folder, the 
undersigned notes that the latest VA orthopedic examination 
conducted in March 2000 is inadequate for rating purposes.  
First, the examiner noted that the veteran's claims file was 
not available for review.  Applicable criteria provide that 
it is essential in the examination that each disability be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
Further examination is warranted so as to ensure that the 
evaluation of a disability is a fully informed one.  While it 
is noted that in August 2000, a different examiner reviewed 
both the claims folder and the March 2000 examination report, 
the examiner who is examining the veteran should have the 
benefit of the claims folder during the examination of the 
veteran.

Further, a new VA examination should take into account the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held that in evaluating a service-
connected joint, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45 
must be addressed.  When addressing such functional loss, the 
provisions of VAOPGCPREC 36-97 (December 1997) must be taken 
into account.  This opinion provides that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome (IDS), involves loss 
of range of motion and that 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
diagnostic code.  Thus, it must be determined whether a 
higher rating is warranted under DC 5293 based on functional 
loss.  An additional neurological examination additionally 
should be provided as the veteran has complained of radiating 
pain due to the service connected mechanical low back pain 
with left leg cramping. 

There is an indication in the record that the veteran has 
been treated by John A. Michalski, M.D., a private physician, 
and the Pittsburgh, Pennsylvania VA Medical Center.  
Treatment records from these providers should be requested 
prior to a VA examination so that the record is complete.  
While treatment records from Dr. Michalski were requested 
pursuant to the last remand, no records from this provider 
were received.  Pursuant to a recent change in the duty to 
assist as enacted by the Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000); 114 Stat. 2096, the duty to assist 
requires that the RO obtain relevant records, including 
private treatment records, as identified by the veteran and 
authorized by him to obtain.  If the records are unable to be 
obtained, the RO shall notify the veteran and identify the 
records the are unable to be obtained and briefly explain the 
efforts made to obtain those records; and describe any 
further action to be taken with respect to the claim.

Further, the veteran has claimed that his back disability has 
caused him difficulties with his employment.  In the August 
1999 Remand, it was indicated that entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999) for 
mechanical low back pain with left leg cramping should be 
adjudicated, however, this has not been done.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (1999).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (The Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
mechanical low back pain with left leg 
cramping in recent years.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained, including from John A. 
Michalski, M.D. and the Pittsburgh, 
Pennsylvania VAMC.  With regard to the 
assistance required in obtaining these 
records, the RO's attention is directed 
to the requirements set forth in Veterans 
Claims Assistance Act of 2000 (Nov. 9, 
2000); 114 Stat. 2096.

2.  Thereafter, the veteran should be 
afforded orthopedic and neurological 
examinations to determine the current 
severity of the service connected 
mechanical low back pain with left leg 
cramping.  Notification of the date, time 
and place of the examination should be 
sent to the veteran.  The claims folder 
must be made available to the examiners 
for review prior to the examinations.  
All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The ranges of motion of the 
veteran's low back and the normal 
ranges of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
mechanical low back pain with left 
leg cramping due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected mechanical low back 
pain with left leg cramping.  If so, all 
such manifestations should be described 
in detail.  The discussion must include 
notation as to whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).

4.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service connected 
mechanical low back pain with left leg 
cramping pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected mechanical low back pain with 
left leg cramping.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 9 -


